Citation Nr: 9927377	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-12 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder, and, if so, whether all the evidence both old 
and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1973 to June 
1974 and from January 1991 to March 1991.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which held that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for a back disorder.


FINDINGS OF FACT

1.  A claim seeking entitlement to service connection for a 
back disorder was denied by the RO in a December 1982 rating 
decision.  The reason for the RO's denial was that no 
evidence indicated that the veteran currently had a back 
disorder.  The veteran did not appeal that decision within 1 
year of notification of the adverse decision.

2.  A claim seeking entitlement to service connection for a 
back disorder was denied by the RO in a June 1991 rating 
decision.  The reason for the RO's denial was that no 
evidence indicated that a current back disorder was incurred 
in service.  The veteran did not appeal that decision within 
1 year of notification of the adverse decision.

3.  A claim seeking to reopen, with new and material 
evidence, the claim of entitlement to service connection for 
a back disorder was denied by the RO in a January 1996 
decision.  In its decision, the RO held, in essence, that no 
new and material evidence showing inservice incurrence of a 
back disorder had been submitted.  The veteran did not 
perfect an appeal of that decision within 1 year of 
notification of the adverse decision.

4.  The current claim seeking to reopen the veteran's claim 
for entitlement to service connection for a back disorder was 
received at the RO in February 1997.  

5.  The evidence added to the record since the January 1996 
RO decision consists of a private physician's letter and a VA 
examination report.

6.  Evidence received since the January 1996 RO decision 
bears directly and substantially on the issue of whether the 
veteran has a current back disorder and whether it was 
incurred in service.

7.  The medical evidence shows that the veteran currently has 
degenerative joint disease of the lumbar spine.

8.  Service medical records show treatment for a back injury 
during service.

9.  The claims file contains medical opinions relating the 
veteran's current degenerative joint disease of the lumbar 
spine to his inservice back injury.


CONCLUSIONS OF LAW

1.  The January 1996 RO decision denying the veteran's claim 
to reopen, with new and material evidence, a claim seeking 
entitlement to service connection for a back disorder is 
final.  38 U.S.C.A. § 7104  (West 1991); 38 C.F.R. § 20.302  
(1998).

2.  Additional evidence received since the January 1996 RO 
decision is both new and material; thus, the claim for 
service connection for a back disorder is reopened and must 
be considered on the basis of all the evidence of record, 
both new and old.  38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  A back disorder, involving degenerative joint disease of 
the lumbar spine, was incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 1991); 38 C.F.R. §§ 
3.303, 3.304  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In this case, the record shows that the RO rendered two 
separate and distinct rating decisions pertaining to the 
issue of service connection for a back disorder.  These 
correspond to two separate periods of active duty, the first 
from 1973 to 1974, and the second during 1991.  The first 
rating decision is dated in December 1982.  It denied the 
veteran's claim, finding no evidence of current back 
pathology.  The second decision is dated June 1991.  It 
denied the veteran's claim because no evidence indicated that 
a current back disorder was incurred in service.  The veteran 
did not appeal either of the above rating decisions within 1 
year from receiving notice of the adverse determinations.  
Therefore, they are final.  38 U.S.C. § 7105 (1999); 
38 C.F.R. § 20.302(a)  (1998).

The veteran sought to reopen his claim for service connection 
for a back disorder in December 1995.  However, in a January 
1996 decision, the RO held that new and material evidence had 
not been submitted to reopen that claim.  The veteran did not 
perfect an appeal of that decision within 1 year of 
notification or within 60 days of issuance of the Statement 
of the Case.  As such, that decision is final.  38 C.F.R. 
§ 20.302(b)  (1998).

In February 1997, the veteran again sought to reopen his 
claim for service connection for a back disorder, submitting 
additional medical evidence.  The RO, in a February 1998 
decision, denied his claim.  It held that, before the claim 
may be reopened, there must be a reasonable possibility that 
the additional evidence would change the outcome and that, in 
this case, the additional evidence submitted by the veteran 
had no reasonable possibility of changing the outcome.
II.  Regulatory provisions

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  Direct service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (1998).  

Under applicable law, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  "New and material evidence" is defined as 
that "not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a)  (1998).

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283 (citations omitted);  
Manio, 1 Vet. App. at 145  (1991).  However, in Hodge v. 
West, the United States Court of Appeals for the Federal 
Circuit recently held that this third element for new and 
material evidence (i.e. that it raise a reasonable 
possibility of changing the previous disallowance) was not a 
reasonable interpretation of the regulatory provisions 
pertaining to new and material evidence, namely 38 C.F.R. 
§ 3.156(a).  Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998).  
Therefore, there no longer is a requirement that the new 
evidence provide a "reasonable possibility" of changing the 
outcome of the case.  However, if new and material evidence 
has been presented, the Board must then determine if a claim 
is well-grounded before it may reopen the claim and evaluate 
it on the merits.  Winters w. West, 12 Vet. App. 203  (1999); 
Elkins v. West, 12 Vet. App. 209  (1999).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

III.  Evidence

a.  Previously-considered evidence

Service medical records show that the veteran had no back 
problems upon entering active duty, according to a June 1973 
induction medical examination report.  A September 1973 
service outpatient record reflects that the veteran was seen 
for complaints of back pain along the thoracic spine, 
allegedly incurred while performing sit-ups.  A small 
abrasion along the thoracic spine was noted.  In November 
1973, tenderness in the back was noted.  The veteran's June 
1974 separation medical report is negative for any back 
problems; the spine was reported as normal.

VA and private medical records dated from November 1975 to 
August 1987 show no complaint of, treatment for, or diagnosis 
of any back disorders.

The claims file contains two medical examination reports 
pertaining to the veteran's inactive duty with the United 
States Army National Guard.  These are dated in December 1980 
and August 1984.  They report no back problems.

A February 1991 report of medical history reflects that the 
veteran had no active medical problems at that time.  He 
denied having any recurrent back pain.

A March 1991 separation medical report indicates that the 
veteran had some back pain of 2 weeks duration.  The 
associated report of medical history reflects that he had 
chronic low back pain.

An April 1991 VA examination report reflects that the veteran 
had complaints of back pain since doing sit-ups in service in 
1973 or 1974.  The veteran also reported re-injuring his back 
during active duty in 1991.  Physical examination of the 
thoracic and lumbar spine areas was negative, except for 
complaints of stiffness on the lower right side.  Impression 
was possible muscular injury to the lumbar spine.  X-rays 
revealed mild apophyseal osteoarthritis.

A December 1995 VA examination report indicates that the 
veteran had some mild scoliosis of the lower thoracic spine 
with convexity to the left.  There was moderate paravertebral 
muscle spasms along the lower lumbar spine.  Range of motion 
was flexion to 70 degrees and extension from 28 to 42 
degrees.  Left lateral flexion was 24 degrees and right 
lateral flexion was 26 degrees.  Rotation to the right and 
left was 34 degrees.  There was pain on motion at 55 to 60 
degrees of flexion, with aching pain on extension.  X-rays 
revealed mild lower lumbar and lumbosacral apophyseal 
degenerative joint disease.  Diagnosis was degenerative 
arthritis, lumbosacral spine, and to rule out degenerative 
disc disease.


b.  Newly-submitted evidence

An April 1997 private physician's letter indicates that the 
veteran's medical records were reviewed and that they showed 
complaints and treatment for back pain in service in 1973.  
The letter also indicates that X-rays in 1993 showed 
increased sclerotic density around L2, similarly reported in 
a 1991 X-ray study.  Examination revealed tenderness over the 
spinal process at the lumbosacral area, with pain or 
discomfort on all bending motions.  Straight leg raising was 
negative.  Reflexes were depressed, but equal.  The letter 
shows a medical opinion that the veteran's back condition was 
incurred during service.

An October 1997 VA examination report indicates that the 
veteran's subjective complaints had increased since 1995.  
Examination revealed complaints of constant pain.  There was 
some limitation of range of motion and decreased pin prick 
sensation bilaterally.  Diagnosis was degenerative joint 
disease, lumbar spine.  The examiner remarked that it was 
certainly as likely as not that the veteran's onset of pain 
was associated with his onset of pain during sit-ups in 
service.

IV.  Analysis

a.  New and material evidence

As stated above, the veteran's claim seeking to reopen his 
claim for entitlement to service connection for a back 
disorder was finally denied by the RO in January 1996.  The 
Board may reopen and reconsider that claim only if the 
veteran presents new and material evidence. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a)  (1998); (West 1991); Barnett v. 
Brown, 83 F.3d 1380  (Fed. Cir. 1996) (the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented and, before the claim is 
reopened, the Board must find new and material evidence).

Evidence is "new" when it is not of record at the time of 
the last prior disallowance and not merely cumulative of 
other evidence that was then of record.  Evans, 9 Vet. App. 
at 283 (citations omitted).  Initially, the Board finds that 
the 1997 VA medical examination report and private 
physician's letter are "new" in that they were not before 
the RO at the time of its final denial.  However, the "new" 
evidence must also be "material" to satisfy the Manio test.  
This requires a determination as to whether the additional 
evidence is relevant to, probative of, and bears directly and 
substantially on the issue at hand so that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156  (1998); Evans, 9 Vet. App. 273  (1996); 
Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998).  This case is 
special in that there have been 2 separate RO denials of 
service connection for a back disorder, corresponding to 2 
separate periods of active duty and, apparently, 2 separate 
allegations of injury to the veteran's back.  In 1982, the RO 
denied service connection because there was no evidence of a 
current back disorder.  In 1991, it denied service connection 
because there was no evidence of inservice incurrence of a 
back disorder.  Therefore, in the present matter, the 
additional evidence will be considered "material," if it 
suggests either a current back disorder or inservice 
incurrence of a back disorder.  See 38 C.F.R. § 3.303  
(1998).  To that end, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1991).

Overall, the Board finds that the additional evidence does go 
the "issue at hand."  Specifically, the Board finds that 
the newly-submitted private physician's letter and VA 
examination report both indicate that the veteran currently 
has a back disorder, namely degenerative joint disease of the 
lumbar spine, and both provide a medical opinion that his 
back disorder, at least as likely as not, began during 
service.

In light of the above, the veteran's claim of entitlement to 
service connection for a back disorder is reopened and must 
be considered in light of all the evidence, both old and new, 
with evaluation of the probative value of the evidence.


b.  Service connection

The veteran contends, in essence, that he is entitled to 
service connection for a back disorder.  Specifically, he 
asserts that he injured his back in service and that his 
current back problems stem from that injury.  Overall, he 
believes that the medical evidence of record supports his 
contentions and that service connection is warranted.

In determining whether the veteran is entitled to service 
connection, the Board must initially determine whether the 
claim is well grounded.  The law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).

In this case, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The claims file includes evidence indicating 
inservice treatment for a back disorder, as well as evidence 
of a current disability.  The veteran has not alleged that 
any records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist, 
as mandated by 38 U.S.C.A. § 5107(a).

Initially, the Board notes that VA regulations provide that 
every veteran is given a presumption of soundness upon 
entering active duty.  Every veteran is presumed to have been 
in sound condition at the time of enrollment except for 
defects "noted" at that time, unless clear and unmistakable 
evidence demonstrates that a disease or injury existed prior 
thereto.  38 U.S.C.A. § 1111  (West 1991); 38 C.F.R. 
§ 3.304(b)  (1998).  In this case, the veteran is presumed to 
have had no back problems prior to service in 1973.

In order to be granted entitlement to service connection, the 
claims file must contain sufficient evidence of a current 
disability, of an inservice injury, and of a nexus between 
the two, thereby linking a current disability with service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Here, it is clear 
that the veteran currently has a back disorder.  Recent X-
rays and medical examination confirm the presence of 
degenerative joint disease of the lumbar spine.

It is also clear that the veteran incurred injury to his back 
during service.  Specifically, the Board finds that he 
incurred an abrasion to his thoracic spine region while 
performing sit-ups in 1973.  He also reported re-injuring his 
back during his second period of service in 1991.  The Board 
agrees with the RO that no actual record of treatment for any 
back problems is shown in the 1991 service medical records.  
However, the veteran reported no back problems on induction 
in February 1991 and indicated that he had low back pain on 
separation in March 1991.  His separation medical report 
relates that he had chronic back pain of 2 weeks duration.

In light of the above, the determinative issue for purposes 
of service connection is whether the veteran's lumbar 
degenerative joint disease is related to his inservice low 
back injury.  38 C.F.R. § 3.303  (1998).  The Board finds 
that it is.  The medical evidence supports this conclusion.  
In rendering this conclusion, the Board acknowledges that the 
only low back problems noted in 1973 was an abrasion to the 
veteran's thoracic spine, and that the medical evidence of 
record shows no complaints of low back pain and no treatment 
for any low back pathology from the veteran's separation from 
service in 1974 until 1991, a period of approximately 17 
years.  However, the Board must render its decision based on 
the medical evidence of record.  That medical evidence 
consists of 2 medical opinions stating that the veteran's 
current degenerative joint disease is, or is at least as 
likely as not, related to his inservice back injury.  There 
is no medical evidence rebutting those opinions.  The 1997 VA 
opinion is of particularly high probative value because it 
was specifically requested by the RO.

Overall, the veteran's current degenerative joint disease of 
the lumbar spine cannot be dissociated from his inservice 
back injury.  Consequently, the Board finds that all of the 
requirements for entitlement to service connection have been 
met.  Therefore, entitlement to service connection for a back 
disorder, namely degenerative joint disease of the lumbar 
spine, is warranted.  


ORDER

The veteran's claim seeking entitlement to service connection 
for a back disorder is reopened and granted.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

